The plaintiff brought suit on a promissory note, claiming to be a holder in due course. Upon the trial the jury returned a verdict in favor of the defendant. A motion for new trial was overruled, and this court, in Davis v. Smith, 66 Ga. App. 319
(18 S.E.2d 44), held that the evidence demanded a verdict in favor of the plaintiff, and reversed the judgment of the trial court. Upon a second trial the court, after introduction of evidence, directed a verdict for the plaintiff. The defendant's motion for new trial was overruled, and the exception is to that judgment. Assuming, but not deciding, that the motion for new trial contains a valid assignment of error on the direction of the verdict, the record discloses that the evidence on the second trial was substantially the same as that shown by the record of the first trial, with the exception of certain additional evidence as to the circumstances in which the plaintiff acquired title to the note sued on, but which did not amount to a contradiction of the evidence showing the plaintiff to be a holder in due course. Under the ruling heretofore made as the law of the case, and the evidence introduced on the second trial, the court did not err in directing the verdict for the plaintiff and in overruling the motion for new trial.
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.
                         DECIDED MARCH 19, 1943.